Citation Nr: 0018408	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-04 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

The propriety of the initial 50 percent evaluation assigned 
for the service-connected post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to January 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  

It is noted that, as the issue on appeal involves a question 
of the propriety of the initial evaluation assigned for the 
service-connected PTSD, the Board has recharacterized the 
issue accordingly in light of the distinction noted by the 
United States Court of Appeals for Veterans Claims (Court) in 
the case of Fenderson v. West, 12 Vet. App. 119 (1999).  



REMAND

The veteran contends that he is entitled to an initial rating 
in excess of 50 percent for the service-connected PTSD.  When 
a veteran claims that a service-connected disability is more 
severely disabling than as rated, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  

The Court has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  It also 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

In this case, the veteran was most recently afforded a VA 
examination for PTSD in July 1999.  The results of the 
evaluation were noted to be consistent with evidence of a 
full PTSD syndrome.  His symptoms were stated to include the 
following: recurrent and intrusive distressing recollections 
of Vietnam combat experience; flashbacks of being buried 
alive approximately twice per week; recurring nightmares; 
intense psychological stress and physiological overreaction 
at exposure to any environmental stimuli reminding him of his 
Vietnam experience; persistent efforts to avoid thoughts and 
feelings associated with his Vietnam experience; psychic 
numbing and a markedly diminished interest in pleasurable 
activities; restricted range of affect and marked social 
detachment; social isolation; a sense of doom and 
apprehension regarding his future; ongoing and often severe 
sleep disturbance; episodes of irritability; and, difficulty 
concentrating and exaggerated startle response.  There was 
also evidence of an ongoing moderate to severe depression 
that accompanied his PTSD symptoms.  

In addition to the above findings, the examining physician 
noted that the veteran's functional abilities did present as 
impaired in some areas, especially with regard to his 
interpersonal and social skills.  Given his presentation that 
day, the examiner opined that the veteran would likely have 
difficulty maintaining himself in an appropriate and stable 
manner in a full-time structured employment situation 
commensurate with the type of work he had performed in the 
past.  

The final diagnosis reported in connection with the VA 
examination was that of PTSD, moderate to severe, and 
depressive disorder, not otherwise specified with an assigned 
GAF of 50.  

Subsequent to this examination, the veteran submitted a 
statement in support of his claim from his treating 
physician, a staff psychiatrist at the VA Medical Center in 
Albany, New York.  This was dated in July 1999.  The 
physician noted in his letter that because of the severity 
and duration of the veteran's PTSD symptoms, it was his 
opinion that he suffered from total occupational and social 
impairment.  He explained that the veteran was unable to work 
with others or tolerate any stress.  In addition, his 
communication was considered to be impaired and he was 
described as behaving inappropriately at times, overreacting 
with anger at the smallest provocation.  He was also noted to 
sometimes experience problems with activities of daily 
living, as well as concentration and memory.  

The VA physician emphasized that the veteran continued to 
suffer from PTSD, as well as depression secondary to PTSD, 
and assigned a GAF of 41 with the prognosis being poor.  

In light of the conflicting evidence noted above, the Board 
finds that a contemporaneous examination of the veteran to 
determine the current severity of his PTSD, as well as 
association with the claims file of any records of treatment 
or evaluation for his PTSD would materially assist in the 
adjudication of the veteran's claim.  

In addition, the RO, following completion of the necessary 
development, should consider whether a "staged" rating, 
involving assignment of separate ratings for distinct periods 
of time, is warranted here in accordance with Fenderson.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his complaints 
regarding PTSD since July 1999.  After 
securing the necessary release, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  All indicated testing should be 
conducted and the claims folder must be 
made available to the examiner for 
review.  Based on his/her review of the 
case, the examiner should enter a 
complete multiaxial evaluation, including 
a score on the Global Assessment of 
Functioning scale of Axis V along with an 
explanation of the significance of the 
assigned score.  The examiner's report 
should indicate that the claims file was 
reviewed and should describe all current 
psychiatric symptoms and clinical 
findings.  All correct diagnoses should 
be set forth.  In addition, it is 
requested that the examiner offer an 
opinion as to the degree of social and 
industrial inadaptability caused by the 
service-connected PTSD.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claim.  That 
review should include consideration of 
the Court's holding in Fenderson.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


